Exhibit 99.1 Appointments in Delta Galil Industries Ltd. Zvika Shamir will be appointed CEO of the US Upper Market and Europe Intimate Apparel Division. Motti Fireman will be appointed Vice President of Human Resources Tel Aviv, Israel – March 9, 2008 - Delta Galil Industries Ltd. (NASDAQ: DELT), (“Delta”) the global provider of intimate apparel, men’s underwear and socks announced today the appointment of Mr. Zvika Shamir as CEO of the US Upper Market and Europe Intimate Apparel Division and of Mr. Motti Fireman as Vice President of Human Resources of Delta. Mr.
